Lyon, J.:
Two questions are presented by this appeal, whether the death resulted from the injury, and whether the Workmen’s Compensation Law of New York State is applicable.
The deceased was a housesmith. His employer was the Communipaw Steel Company. It had an office in New York city and a plant in Brooklyn, N. Y. The deceased resided in New York, was hired in New York, and was paid in New York. The accident occurred while he was working for his employer at the plant of the American Smelting and Refining Company at Maurer, N. J., July 11, 1917. It does not appear that he was hired to work exclusively in the State of New Jersey, and the inference may be drawn that he was hired to work wherever his employer sent him. He was struck on the head by a piece of iron. He returned to work a day or two after the injury and worked until August 24, 1917. During that time he was depressed, morose, would not talk, nor eat, cried at times, and complained of pains in the head. He was taken to Bellevue Hospital and was committed to Central Islip State Hospital. The Commission found that “ At the time of said accident, he was apparently suffering from a constitutional disease of a specific character and the injuries sustained on July 11, 1917, produced general paralysis, which caused his death on December 25, 1917.”
Upon the trial there was much conflicting medical testimony given as to the cause of the death. It resolved itself mainly into the question whether the pathologists’ findings were more conclusive and competent than an opinion based on clinical diagnosis. The presumption is that the claim is within the provisions of the statute. The conclusion reached was that the precipitating cause was an injury from the blow which hastened death. The finding was sustained by the evidence, and is conclusive upon us. (McCahill v. N. Y. Transportation Co., 201 N. Y. 221; Matter of Banks v. Adams Express Co., 221 id.. 606; Matter of Van Keuren v. Divine & Sons, 222 id. 648.) The case of Matter of Post v. Burger & Gohlke (216 N. Y. 544) is decisive of the question of applicability of the New York statute. In that case the employer had an office and plant in this State; the claimant was a resident of the State, employed in the State, and sent by his *647employer to perform sheet metal work in the State of New Jersey.
The award should be affirmed
All concurred.